Fourth Court of Appeals
                               San Antonio, Texas
                                      August 1, 2019

                                   No. 04-19-00244-CR

                                   Christopher KINES,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 81st Judicial District Court, Wilson County, Texas
                             Trial Court No. 16-07-153-CRW
                         Honorable Lynn Ellison, Judge Presiding


                                     ORDER
       The Appellant’s Motion to Extend Time to File Appellant’s Brief is hereby GRANTED.
Time is extended to September 11, 2019.

      It is so ORDERED on August 1, 2019.

                                                         PER CURIAM


      ATTESTED TO: _______________________
                   Keith E. Hottle
                   Clerk of Court